Citation Nr: 1820843	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1996 to September 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at the RO in March 2014.  A transcript of this hearing is associated with the claims file.  

This case was previously before the Board in July 2014 and August 2017 when it was remanded for additional development.  The case has now returned to the Board for further appellate action.  


FINDING OF FACT

Erectile dysfunction was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  This includes complying with the Board's remand directives in further developing this claim.  In response to the Board's remands, complete records of VA treatment were obtained and added to the claims file and VA medical opinions were obtained in September 2014 and September 2017.  The Veteran was contacted in an August 2017 letter and asked to provide medical releases to allow VA to obtain medical records from any private health care providers, but no response to this request was received.  The claim was then readjudicated in a Supplemental Statement of the Case (SSOC).  Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty-to-assist argument).

The Veteran contends that service connection is warranted for erectile dysfunction as directly due to an injury during service, or in the alternative, as secondary to medications used to treat a service-connected disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Board will first address whether service connection is warranted on a direct basis.  The record establishes a current disability; erectile dysfunction was diagnosed by a VA physician in November 2011 and upon VA examinations in September 2014 and September 2017.  The Veteran has received medication at the VA Medical Center (VAMC) to treat the condition since November 2011. 

An in-service injury is also demonstrated.  Service records show that the Veteran incurred an injury to the penis in April 1997.  At that time, he reported that he was injured in the groin an hour earlier and had pain in the penile shaft and blood in his urine and boxers.  The diagnosis was trauma to the penis and the Veteran was prescribed Tylenol, ice to the area, and advised to follow-up later in the day for an additional urinalysis test.  The April 1997 treatment record therefore establishes that an in-service injury is present. 

With respect to the third element of service connection, a nexus between the Veteran's erectile dysfunction and active duty, service records do not support the claim.  The Veteran was treated for "trauma to the penis" on one occasion in April 1997.  Service records do not document any follow-up treatment or diagnosis of a chronic disability.  The Veteran testified in March 2014 that the April 1997 injury to his penis severed his urethra and he was treated with a catheter due to urinary problems.  This treatment and injury are not documented in the claims file; rather, the April 1997 medical record shows that the Veteran's injury was treated with over-the-counter medication and icing.  Thus, service records do not establish the incurrence of a chronic erectile disability or erectile dysfunction during active duty, as determined by the 2014 VA examiner.

The post-service evidence also does not contain a link between the Veteran's current erectile dysfunction and service.  There is no evidence of complaints or treatment for sexual problems until April 2004, when the Veteran reported to his VA doctor taking an over-the-counter pill to increase his sexual endurance.  Thereafter, erectile dysfunction was not diagnosed until November 2011, seven years later, by the Veteran's VA primary care physician.  In addition, none of the Veteran's treating physicians have identified a relationship between his erectile dysfunction and active duty.

In fact, the only medical opinion of record weighs against the claim for direct service connection.  After reviewing the claims file and physically examining the Veteran, the September 2014 VA examiner concluded that the Veteran's erectile dysfunction was not related to active service and the in-service treatment for penile trauma.  The examiner also found that the Veteran's in-service injury resolved without residual or chronic disability.  This opinion was based on the contents of the service records, which did not document a severe injury such as that described by the Veteran, and the nature and manifestation of the Veteran's current erectile dysfunction which is a condition of the smooth muscles and blood flow.  The September 2014 VA opinion was rendered based on an accurate review of the facts, considered the Veteran's testimony and statements, and was accompanied by a full and well-reasoned rationale.  It is therefore entitled to significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the statements of the Veteran.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's erectile dysfunction is not a chronic disability under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran has also not provided a clear history of continuous symptoms since service.  He testified in March 2014 that he incurred a penile injury during service and still has problems with urination.  He did not report a history of erectile problems during service or in the years immediately after his discharge.  The Board acknowledges that the Veteran is reluctant to discuss his erectile problems as it is a personal matter, but finds that he has not reported a history of continuous erectile dysfunction since active duty.  In any event, in light of the contents of the service records (documenting an injury to the penis without residuals or erectile dysfunction) and the September 2014 VA medical opinion, any lay evidence of continuous symptoms is outweighed by the evidence against the claim.

Additionally, the Veteran's statements connecting his erectile dysfunction to an injury during service are not considered competent evidence.  Lay persons are competent to provide opinions on some medical issues, but the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Therefore, the Veteran's lay opinion as to the cause of his symptoms simply cannot be accepted as competent evidence.  Id.  

The competent evidence of record is therefore against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection on a direct basis.  

The Board will now turn to whether service connection is warranted for erectile dysfunction as secondary to service-connected disabilities, including posttraumatic stress disorder (PTSD), and the medications used to treat PTSD and other service-connected conditions.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran contends that his erectile dysfunction is caused or aggravated by service-connected disabilities.  There is no competent evidence in support of the claim for secondary service connection.  None of the Veteran's treating physicians have indicated a link exists between the service-connected erectile dysfunction and any medication used to treat service-connected disabilities, and as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disability.  Jandreau, 429 F.3d at 1377.  

Moreover, a VA examiner provided a medical opinion clearly against secondary service connection in September 2017.  The VA examiner determined that the Veteran's erectile dysfunction was multifactorial due to age, the Veteran's substance abuse, and medication therapies.  In an analysis that reflects a thorough review of the Veteran's medical records, particularly his various prescribed medications, the VA examiner found that the claimed erectile dysfunction was not caused or aggravated by the medications used to treat the Veteran's service-connected disabilities, to include PTSD.  As with the medical opinion provided in connection with the claim for direct service connection, the September 2017 VA medical opinion addressing secondary service connection is entitled to significant probative value.  Nieves, supra.

In sum, the post-service medical evidence of record shows that the first evidence of erectile dysfunction was after the Veteran's separation from active duty service.  In addition, the competent evidence of record weighs against a link between the current erectile dysfunction disability and the in-service treatment for penile trauma.  The Veteran has not provided a clear history of continuous symptoms since service and the weight of the evidence is against a nexus between the Veteran's claimed disability and active duty.  Service connection is also not warranted for erectile dysfunction as secondary to service-connected disabilities.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


